 



Exhibit 10.11.1

February 27, 2001

Stephen A. Herman, Esq.
Senior Vice President General Counsel
PG&E National Energy Group
7500 Old Georgetown Road, 13th Flr.
Bethesda, MD 20814-6161

Dear Steve:

You are an essential member of our senior executive team and I view your
contribution as vital to getting the Corporation through its current challenges,
achieving the Corporation’s objectives, and providing strong returns to
shareholders.

The Board of Directors recently approved a Senior Executive Retention program
which includes you. Under this program, you will receive a grant of phantom PG&E
Corporation restricted stock units granted under the PG&E Corporation Long-Term
Incentive Plan. The amount of your grant is $1,250,000 and it translates into
95,715 units calculated at the closing price of PG&E Corporation common stock on
February 21, 2001, of $13.06 per share. An extremely small number of individuals
are included in this arrangement. For this reason, it is absolutely necessary
for you to restrict any conversation on this subject to me, Brent Stanley, or
Tom Boren.

Your grant of phantom PG&E Corporation restricted stock units is effective
February 21, 2001, and will vest on December 31, 2004, subject to either one of
the following conditions:



•   50 percent will automatically vest on December 31, 2004. The remaining
50 percent will vest on December 31, 2004 only if the Corporation’s performance,
as measured by relative Total Shareholder Return (TSR) on a cumulative basis
over four years, is at or above the 55th percentile of its comparator group; or
  •   if, at the end of the third year of the grant, December 31, 2003, the
Corporation’s performance as measured by relative TSR on a cumulative basis, is
at or above the 75th percentile of its comparator group, the entire grant will
vest.

You may elect to defer your actual award payments under the PG&E Corporation
Supplemental Retirement Savings Plan prior to the award cliff-vesting. Such
deferrals will be made in PG&E Corporation phantom stock units

 



--------------------------------------------------------------------------------



 



Stephen A. Herman
February 27, 2001
Page 2

on the first business day of January of the year following vesting. Awards not
deferred will be paid in cash in January of the year following vesting.

If a monetizing event occurs (i.e., IPO or sale) which affects NEG, you will be
given the opportunity of exchanging your grant of phantom PG&E corporation stock
units under this program for an equity-type interest of comparable value in the
new entity.

Steve, I look forward to your continued strong contributions to PG&E
Corporation’s success.

Sincerely,

/s/ Bob Glynn

 